Judgment affirmed, with costs. Memorandum: The promise by the defendant, to which plaintiff agreed, was conditioned upon the payment of stated commissions to the plaintiff . “ * * * as and when payment in full for shares sold is received by us.” The proof failed to show that in connection with the purchase by Archbald of 7,000 shares of defendant’s stock, or any part thereof, the plaintiff brought about the payment therefor to the defendant before the termination of his agency contract which was canceled according to its terms. This failure by the plaintiff to give proof made essential by the contract, and the absence of proof of defendant’s bad faith, justified the nonsuit upon which the judgment has been entered which we now review. (Amies v. Wesnofske, 255 N. Y. 156, 161; Donovan v. Weed, 182 id. 43, 46.) All concur. (The judgment dismisses the complaint in an action to recover commissions for sale of stock.) Present — Crosby, Lewis, Cunningham, Taylor, and Dowling, JJ.